Citation Nr: 0804505	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a testicular 
injury, to include entitlement to special monthly 
compensation (SMC) due to loss of a creative organ.

2.  Entitlement to service connection for claimed residuals 
of head trauma, to include motor loss on the right side.

3.  Entitlement to service connection for a neurological 
condition, to include dizziness, blackouts and seizures.

4.  Entitlement to service connection for right foot Achilles 
strain.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for depression.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.   

Procedural history

The veteran's June 2002 claim for PTSD was denied in an 
August 2003 RO rating decision.  The veteran's May 2003 
claims for depression and a right testicle condition were 
denied in a September 2003 RO rating decision.  The veteran's 
July 2005 claims for head trauma, a neurological condition 
and an Achilles condition were denied in a December 2005 RO 
rating decision.  Appeals were perfected as top all six 
issues.
  

The veteran and his representative presented testimony and 
evidence at hearings before a local hearing officer at the RO 
in April 2005, February 2006 and April 2006.  In addition, 
the veteran and his representative presented evidence and 
testimony at a videoconference hearing which was chaired by 
the undersigned Veterans Law Judge (VLJ) in November 2007.  
Transcripts of all hearings have been associated with the 
veteran's VA claims folder.

Clarification of issue on appeal

The veteran claims entitlement to service connection for a 
right testicle condition.  The evidence of record shows that 
his right testicle was removed and replaced with prosthesis 
on July 13, 2005.  Hence, the veteran's original claim now 
includes a claim for entitlement to special monthly 
compensation due to loss of a creative organ under 
38 U.S.C.A. § 1114(k) (West 2002).  The Board has indicated 
the inclusion of the SMC issue in the statement of issues 
above.

Remanded issues

The issues of entitlement to service connection for PTSD and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's atrophied and partially undescended right 
testicle has been removed and replaced with prosthesis.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
right testicle condition was not incurred in military 
service.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran has 
no head trauma residuals, to include motor loss on the right 
side.

4.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran has 
no diagnosed neurological condition, to include seizures.

5.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran 
does not have a current right Achilles tendon condition.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a testicular injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Entitlement to a special monthly compensation due to a 
loss of a creative organ is not warranted.  38 U.S.C. § 
1114(k).

3.  Entitlement to service connection for head trauma to 
include motor loss on the right side is not warranted. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Entitlement to service connection for a neurological 
condition to include dizziness, black-outs and seizures is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

5.  Entitlement to service connection for a right foot 
Achilles strain is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
various claimed disabilities.  In essence, he contends that 
he accidentally fell during service while training to be a 
telephone lineman.  He claims that his testicular injury, 
head trauma, and neurological condition resulted from that 
accident.  He further contends that his right foot Achilles 
tendon was injured in service.

The Board will first address the claim for service connection 
for a testicular injury, to include a claim for SMC due to 
loss of a creative organ.  The issues of entitlement to 
service connection for residuals of head trauma, a 
neurological condition and right foot Achilles strain involve 
similar facts, and identical law applies to each.  In the 
interest of economy, the Board will address these claims 
together.  The remaining two issues on appeal, involving 
entitlement to service connection for PTSD and depression, 
will be addressed in the remand section below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in letters dated August 
2003 and August 2005.  Specifically, he was informed that to 
establish service connection, the evidence must show that he 
incurred or aggravated an injury or disease in military 
service, had a current disability, and that there was a 
relationship between his current disability and an injury, 
disease or event in military service.  See page 6.  The 
letters informed the veteran of the typical kinds of evidence 
that could be used to support the claims, such as medical 
records, a statement from his doctors, his statements and 
statements of others who could observe his symptoms.  

These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate his claims. 

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The August 2005 VCAA letter told the veteran that if he 
had any additional information or evidence to send it to 
VA or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board notes that the veteran received notice pursuant to 
the Court's holding in Dingess in a letter dated March 2006. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private medical records.  In addition, the veteran has been 
accorded several VA medical examinations, the most recent 
occurring in October 2006.  Finally, the Board obtained 
records identified at the November 2007 hearing, accompanied 
by the veteran's written waiver of his right to have the RO 
first consider the new evidence.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and argument in support of 
his claims at three separate hearings before a local hearing 
officer at the RO, and in a November 2007 videoconference 
hearing before the undersigned VLJ.  

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for a testicular 
injury, to include entitlement to SMC due to loss of a 
creative organ.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  

Special monthly compensation - loss of creative organ

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs. 38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2007).

Loss of a [male] creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  38 C.F.R. 
§ 3.350(a)(1)(i) (2007).

Analysis

Initial matter

The service medical records include a report of the veteran's 
entry medical examination.  In the entry physical, a notation 
is made regarding the veteran's atrophied "left" testicle; 
there is nothing in the entrance physical regarding the 
veteran's right testicle.  

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111.  In this case, the evidence regarding a pre-existing 
right testicle disability is exclusively a statement of the 
veteran, who described how his right testicle was injured as 
an eight year-old.  The veteran's self report of a pre-
existing injury is not sufficient to rebut the statutory 
presumption of soundness on enlistment.  Moreover, the 
veteran contradicted his statement concerning a pre-existing 
testicle injury during a September 1987 VA examination and 
thereafter.  Indeed, the veteran's contention in connection 
with this appeal is that he did not have a pre-existing right 
testicle disability. 

The veteran's enlistment physical examination notes an 
atrophied "left" testicle (the veteran seeks service 
connection for a right testicle disability).  The Board has 
considered whether the enlistment examination report merely 
contains a typographical error.  However, given the 
unequivocal mandate of the statute, as amplified in decisions 
such as Wagner,  as well as the veteran's own current 
contentions,  the Board cannot make such an unsupported 
assumption.

Accordingly, the statutory presumption of soundness on 
enlistment has not been rebutted.
    
Discussion

As noted above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With regard to element (1), a 1987 VA examiner diagnosed the 
veteran's right testicle condition as an "atrophied and 
partially undescended right testicle, etiology 
undetermined."  A June 2005 VA ultrasound report describes 
the right testicle as slightly atrophic and somewhat 
deformed.  The record reveals the veteran's right testicle 
was removed on July 13, 2005 and was replaced by prosthesis.  
Thus, element (1), current disability, is satisfied both as 
to the service connection claim and the SMC component.  

With regard to element (2), the veteran's service medical 
records are devoid of any reference to any right testicle 
problems.  No entry was made indicating he had any groin 
injury during service, that he had any complaints of 
testicular pain or treatment of a testicular condition of any 
kind during service.  In short, there is no objective 
evidence of record that the veteran suffered an in-service 
injury or disease related to his right testicle.  

The veteran has testified that he suffered a fall during 
training that caused his current right testicle injury.  In 
substance, he reported that during training to be a telephone 
lineman, he was required to climb telephone poles.  He 
contends that he fell from his pole and landed on his 
buttocks.  The impact of the fall, he contends, caused his 
right testicle to be driven up into his lower abdominal area.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

The Board finds that the veteran's statements concerning an 
injury to his right testicle are not credible.  The veteran's 
statement that his groin was injured during service is self-
serving, as is to be expected in connection with claims, and 
such statements are not inherently suspect.  However, the 
Board may properly consider the personal interest a claimant 
has in his own case.  See Pond v. West, 12 Vet.App. 341, 345 
(1999); and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  In this 
case, the service medical records 
show no groin or testicle injury.  If the veteran had been 
injured to the degree he now contends, with the testicle 
being driven into the abdominal area, there obviously would 
have been some record of it.  There is not.  See Curry v. 
Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
claimant].  

Of interest, the veteran first provided the story of the in-
service groin injury to a VA examiner in September 1987, many 
years after service.  In the interim, in a February 1979 
claim for VA benefits, the veteran did not claim a testicle 
condition, and he in fact ascribed his back problems to a 
motor vehicle accident in 1978, several years after leaving 
service.  [Indeed,  medical records dated October 1978 show 
that the veteran was injured in a MVA and was hospitalized 
for a week.]  

The Board finds that the delay in claiming his condition in 
conjunction with the contemporary records which do not 
support the claim is very probative evidence against the 
veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

 In short, the Board finds that the evidence against the 
veteran's claim (i.e., no evidence of a groin injury in 
service or thereafter) far outweighs the veteran's 
unsupported assertions to the contrary.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

For those reasons, the Board finds that element (2) is not 
satisfied.  The claim fails on that basis alone.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the only medical discussion regarding the 
etiology of the veteran's right testicle is the 1987 
examiner's conclusion that the etiology was "unknown."  
This, notwithstanding the veteran's report of in-service 
trauma.  There is no medical evidence of record showing a 
nexus between the veteran's claimed injury in service and his 
current right testicular condition.  

To the extent the veteran claims his condition was caused by 
an in-service injury, the Board finds that he is incompetent 
to provide such evidence.  Inasmuch as this assertion of a 
medical fact is made by a lay person without medical 
knowledge or expertise, it does not merit particular weight.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

During the September 1987 examination, the veteran appeared 
to contend that his groin area had hurt and that he 
experienced sexual dysfunction since service.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  However, there is no evidence of any such 
complaints for the period from 1975 to 1987.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated. 

The Board therefore finds that element (3) is also not 
satisfied.

In summary, the Board finds that the claim of entitlement to 
service connection for a right testicular condition is not 
warranted because a preponderance of the evidence does not 
support a conclusion that the veteran's condition was 
incurred during service, or that his current condition is 
related to active duty.

The Board further concludes that entitlement to special 
monthly compensation due to loss of a creative organ under 
38 U.S.C.A. § 1114(k) (West 2002) is not warranted.  SMC may 
only be awarded for service-connected disabilities.  
The veteran's right testicular condition is not service 
connected.  

2.  Entitlement to service connection for head trauma, to 
include motor loss on the right side.

3.  Entitlement to service connection for a neurological 
condition, to include dizziness, blackouts and seizures.

4.  Entitlement to service connection for right foot Achilles 
strain. 

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Board will address each Hickson element in order.

A review of the medical evidence does not reveal any 
diagnosis of head trauma or residuals of head trauma, or that 
the veteran has any motor loss on his right side.  Thus, 
element (1) is not satisfied as to the veteran's claim for 
service connection for head trauma residuals, to include 
motor loss on the right side.  

With respect to the separately claimed neurological disorder, 
during a July 2005 neurological examination, the VA examiner 
found no abnormal symptoms.  Based on the veteran's 
statements, the assessment was "frequent spells of unclear 
nature."  The July 2005 examiner recommended an EEG.


In October 2006, a prolonged video EEG test was performed.  
During the test, which took longer than two hours to perform, 
the veteran stated that he had four separate episodes of 
dizziness and seizure-type spells.  No diagnosis was made.
The "spells" were noted "likely not eliptoform in nature."  
Thus, no seizure disorder was medically identified, either 
then or at any other time. 

The veteran in essence has complained of symptoms, such as 
reported dizziness, blackouts and "spells".  The Court has 
held that a symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  So it is in this case. 

In sum, there is no objective medical evidence of a 
neurological disorder.  
The only evidence of record that tends to establish such a 
condition is the statements of the veteran.  His statements 
are not competent medical evidence.  See Espiritu, supra.

Accordingly, the Board finds that element (1) is not 
satisfied as to the issue of entitlement to service 
connection for a neurological condition.

The Board has reviewed the entire record and has determined 
that there is no medical diagnosis of a current right foot 
Achilles strain.  Thus, element (1) is also not satisfied for 
the claim of entitlement to service connection for a right 
foot Achilles strain.

The Board notes that the veteran received a letter from the 
RO specifically requesting evidence of head trauma residuals, 
a neurological condition and right foot Achilles disability.  
He did not provide any such evidence.  While VA has a duty to 
assist a veteran, it is the veteran's responsibility to 
support his claim with evidence.  See 38 U.S.C.A. § 5107(a) 
(West 2002).  

In sum, the claims for entitlement to service connection for 
head trauma residuals, a neurological condition and a right 
foot Achilles strain condition fail for lack of evidence of 
Hickson element (1).   See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].

The benefits sought on appeal are accordingly denied.
  

ORDER

Entitlement to service connection for a testicular injury, to 
include entitlement to special monthly compensation due to 
loss of a creative organ, is denied.

Entitlement to service connection for head trauma, to include 
motor loss on the right side, is denied.

Entitlement to service connection for a neurological 
condition, to include dizziness, black outs and seizures, is 
denied.

Entitlement to service connection for a right foot Achilles 
strain is denied. 




REMAND

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for depression.

Reasons for remand

Service connection for depression requires the same elements 
as have been stated above (a current disability, in-service 
disease or injury, and medical nexus).  
See Hickson, supra. 
   
Service connection for PTSD involves a specific VA 
regulation, which specifies somewhat different elements:  
medical evidence diagnosing the condition in conformance with 
DSM IV, section 309.81; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 
4.125(a) (2007).  

In a January 2003 VA psychiatric evaluation the examiner 
diagnosed the veteran with "cocaine dependence, R/O [rule 
out] PTSD, R/O schizoaffective DO [disorder], and depression 
NOS [not otherwise specified].  A January 2003 report by Dr. 
A.K., M.D., provided a "provisional" diagnosis of PTSD and 
"poly-substance dependence, in tenuous remission."  A 
January 2003 report by Dr. N.L., M.D., provides a diagnosis 
of PTSD, major depressive disorder, recurrent, and 
"polysubstance abuse/dependence."  Another diagnosis is 
"bipolar disorder, in remission."  See January 2005 VA 
examination.  A January 2003 VA physician determined that 
some PTSD symptoms were observed, but they were not 
sufficient for a PTSD diagnosis.  

The record is therefore replete with multiple, inconsistent 
and incomplete psychiatric diagnoses.  The only consistent 
diagnosis is that of polysubstance abuse, for which service 
connection cannot be granted by law.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006); see 
also VAOPGPREC 
2-97 (January 16, 1997) [no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs]. 
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse..     

The present record raises questions that must be addressed by 
an appropriately qualified medical provider.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  The questions include whether the claimed depression 
and/or PTSD in fact exist; and if so whether such is related 
to the veteran's military service or any incident thereof.

In support of both his claims, the veteran has contended on 
several occasions that he witnessed several other soldiers 
fall.  In at least one statement, he contended that another 
soldier was killed.  The Board observes that no attempt was 
made to seek records which may corroborate the veteran's 
statements.  

Accordingly, the case is REMANDED for the following actions:

1.  VBA should contact appropriate service 
department sources in an attempt to obtain 
any records, such as investigation 
reports, log entries or other likely 
sources, which pertain to injuries to 
lineman students attached to Company D, 
Third Battalion, USASC at Fort Gordon, 
Georgia, between November 28, 1974 and 
April 3, 1975.  Any response received 
should be associated in the veteran's VA 
claims folder.

2.  Following completion of the foregoing, 
VBA should arrange for the veteran to be 
examined by a psychologist [not a 
psychiatrist].  The veteran's VA claims 
folder, including this Remand, should be 
furnished to the examiner for review.  
Appropriate diagnostic testing should be 
undertaken, as deemed necessary by the 
examiner, and the examiner should 
specifically comment on the validity of the 
test results.  After review of the 
veteran's claims folder, an interview with 
the veteran, and the results of any testing 
performed, the examiner should provide a 
report which sets out the most likely 
current psychiatric diagnosis or diagnoses.  
To the extent practicable, the etiology of 
any diagnosed psychiatric disorder should 
be discussed.  A report should be prepared 
and associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for depression and PTSD.  If the 
benefits sought on appeal remain denied, in 
whole or in part, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


